COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTIONS

Appellate case name:        Charles Perridon v. Evelyn Perridon

Appellate case number:      01-16-00721-CV

Trial court case number:    2013-72110

Trial court:                309th District Court of Harris County

        On September 12, 2016, appellant, Charles Perridon, filed a notice of appeal from
the trial court’s final decree of divorce, signed on June 17, 2016, after timely filing a
motion for new trial. See TEX. R. APP. 26.1(a)(1). Although the records in this appeal
were originally due by October 17, 2016, no records have been filed yet. See id. 35.1(a).
On December 6, 2016, appellee, Evelyn Perridon, filed a motion to dismiss this appeal
for want of prosecution because of appellant’s alleged failure to pay for the record fees,
and claims prejudice while this appeal is pending from an IRS debt. See id. 37.3(b).
        On December 13, 2016, appellant filed a motion to extend time to file the
reporter’s record with a response to appellee’s motion. Appellant contends that
appellee’s motion should be dismissed because he recently paid for the clerk’s record on
December 2, 2016, which was filed in this Court on December 14, 2016, and he attached
evidence of payment of the IRS debt in installments. Appellant further states that he has
made a payment arrangement for the reporter’s record, but did not attach it. Accordingly,
appellee’s motion to dismiss for want of prosecution is dismissed as moot.
        However, appellant’s request for a 60-day extension of time to file the reporter’s
records is dismissed as moot because the reporters are responsible for filing them and
requesting extensions. See TEX. R. APP. P. 35.3(b), (c). To the extent that appellant
requests an extension of time to file evidence of payment of the reporter’s record fees, his
motion is granted, in part. If appellant fails to file evidence of payment of the reporter’s
record fees with this Court within 30 days from the date of this Order, this Court will
set the briefing schedule and consider and decide this appeal on those issues or points that
do not require a reporter’s record for a decision. See id. 35.3(c), 37.3(c)(2)(A).

      It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                  Acting individually
Date: December 29, 2016